DETAILED ACTION
Continued Examination under 37 C.F.R. § 1.114
A Request for Continued Examination (RCE) under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after the final Office action dated 19 January 2022.  Because this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) was timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant’s submission filed on 05 April 2022 has been entered.
Withdrawn Objections and Rejections
The rejection of claims 1, 2, 4 to 10, 21, and 22 under 35 U.S.C. § 112(a) as failing to comply with the written description.
The rejection of claims 1, 2, 4 to 10, 21, and 22 under 35 U.S.C. § 112(b) as being indefinite.
Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

Claim 21 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor or a joint inventor regards as the invention.
Claim 21 recites the limitation “the incubator”.  There is insufficient antecedent basis for this limitation in this claim, or in claim 1, from which claim 21 depends.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 to 10, 21, and 22 are rejected under 35 U.S.C. § 103 as being unpatentable over Cliffel et al. (U.S. Pat. Appl. Pub. No. 2005/0014129) in view of Goh et al. (U.S. Pat. Appl. Pub. No. 2016/0215246), both references previously cited, and Cornforth et al. (U.S. Pat. Appl. Pub. No. 2015/0322397).
Regarding claims 1 and 2, Cliffel et al. teach a cell culture system comprising a cell culture chamber comprising a surface to which cells adhere with culture medium flowing in and out through inlets and outlets using a processor.  Cliffel et al. at paragraphs [0172], [0252], [0269], and [0270] and Figure 11A.  Cliffel et al. do not teach that the processor operates operably coupled with one or more perfusion fluid reservoirs configured to pump culture media into and out of the cell culture chamber via the inlet and the outlet disposed on the cell culture chamber in recurring on- and off-duty cycles in order to maintain a constant average flow rate.
Goh et al. teach a cell culture system sized to fit into an incubator comprising a cell culture chamber, one or more pumps operably coupled with one or more perfusion fluid reservoirs in fluid communication with the cell culture chamber configured to pump culture media into and out of the cell culture chamber via the inlet and the outlet disposed on the cell culture chamber, and a processor operably connected to the pumps that is configured to operate the pumps on a continuous loop of recurring on- and off-duty cycles such that when one duty cycle ends another duty cycle begins in order to maintain a constant average flow rate.  Goh et al. at Figure 1 and paragraphs [0032] to [0035], [0040], [0041], [0071], and [0074].  It would have been prima facie obvious to one of ordinary skill in the art to modify the disclosure of Cliffel et al. with that of Goh et al. to control the flow of the various media through fluid control in order to maintain the cell at a desired status.  Cliffel et al. at paragraphs [0269] and [0270].  With respect to the limitation that “the pumps operate at a higher flow rate while they are on”, this must necessarily be true because when the pumps are off, the flow rate is zero!
While Cliffel et al. in view of Goh et al. do not specifically teach that the flow of the culture media is laminar flow, considering that both Cliffel et al. and Goh et al. are directed to bioreactors for growing cells, it is implicit that they would not flow culture media to these cells in a turbulent manner so as to damage the cells being grown.  Regardless, the manner of operating a claimed apparatus does not patentably distinguishes it from the prior art.  M.P.E.P. § 2114.  Finally, while Cliffel et al. in view of Goh et al. do not specifically teach that the processor is in communication with a memory that contains the duty cycle parameters stored as a set of executable instructions, Cornforth et al. teach a bioreactor system with pumps in which the processor is in communication with a memory that contains the duty cycle parameters stored as a set of executable instructions.  Also, assuming arguendo that it would not be implicit that Cliffel et al. and Goh et al. would flow culture media under laminar flow so as not to damage the cells being grown, Cornforth et al. teach that the media flow should be laminar flow so as not to damage cells.  Cornforth et al. at paragraphs [0053], [0054], [0067], [0068], and [0072].  It would have been prima facie obvious to one of ordinary skill in the art to modify the disclosure of Cliffel et al. in view of Goh et al. with that of Cornforth et al. because automating a manual activity would have been prima facie obvious to one of ordinary skill in the art.  M.P.E.P. § 2144.04.
Regarding claim 4, Goh et al. teach a fluid reservoir in fluidic communication with the inlet of the cell culture chamber.  Goh et al. at paragraph [0071].
Regarding claims 5, 6, 8 to 10, 21, and 22, neither the manner of operating nor the intended use of a claimed apparatus patentably distinguishes it from the prior art.  M.P.E.P. § 2114.
Regarding claim 7, Goh et al. teach that the fluid comprises cell culture medium.  Goh et al. at paragraph [0027].
Response to Arguments
Applicant’s arguments filed 05 April 2022 have been fully considered but are either not persuasive or moot in view of the new ground(s) of rejection.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM PRAKASH, whose telephone number is 571-270-3030.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 7:00 am to 7:00 pm, Eastern Time.
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael A. Marcheschi, can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, please go to http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Finally, if you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (in USA or CANADA) or 571-272-1000.
/Gautam Prakash/
Primary Examiner, Art Unit 1799